Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 8/12/21.    
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-14, 16-17, and 19 are rejected under 35 U.S.C 103 as being unpatentable over “R1-1909287, 3GPP TSG-RAN WG1 #98, Prague, Czech Republic, 30 August 2019, Qualcomm, Fast SCG and SCell Activation” (hereinafter as “R1-1909287”)  in view of “R1-1901298, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, Taiwan, 25 January 2019, MediaTek Inc, Adaptation Designs for NR UE Power Saving” (hereinafter as “R1-1901298”).

Regarding Claim 1, “R1-1909287” teaches a method comprising: 
one or more indications comprising (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI): 
a wake-up indication indicating downlink control channel monitoring during a discontinuous reception (DRX) on duration of a DRX cycle (as the claim language requires one or more indications, for purposes of examination it is interpreted that the only indication is the dormancy indication); and 
a dormancy indication indicating a switching to a dormant bandwidth part of a cell (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); and 
stopping monitoring a downlink control channel on the cell, while maintaining the cell activated (“R1-1909287”, page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state); and 
transmitting a channel state information report for the dormant bandwidth part (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, albeit at a much sparser periodicity).
“R1-1909287” does not explicitly teach the below limitation:
based on the dormancy indication and the wake-up indication, during the DRX on duration;

 based on the dormancy indication and the wake-up indication, during the DRX on duration (“R1-1901298”, proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration, as the claim language requires one or more indications, it is interpreted that the only indication is the dormancy indication);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” by adding performing dormancy actions during the DRX on duration as taught by “R1-1901298”.    Because “R1-1909287” and “R1-1901298” teach DRX, and specifically “R1-1901298” teaches performing dormancy actions during the DRX on duration for the benefit of the analogous art of power consumption evaluation (“R1-1901298”, page 1, Introduction).

Regarding Claim 2, “R1-1909287” and “R1-1901298” further teach further comprising determining the cell as being in an active state in response to the switching from an active bandwidth part of the cell to the dormant bandwidth part of the cell (“R1-1909287”, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state).

Regarding Claim 3, “R1-1909287” and “R1-1901298” further teach wherein the one or more indications are received in at least one DCI during a DRX off duration, and wherein the DRX off duration is out of the DRX on duration (“R1-1901298”, Proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration).

Regarding Claim 4, “R1-1909287” and “R1-1901298” further teach further comprising stopping monitoring the downlink control channel on the dormant bandwidth part of the cell (“R1-1909287”, Page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell).

Regarding Claim 6, “R1-1909287” and “R1-1901298” further teach further comprising: 
receiving a medium access control element indicating an activation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE); and 
activating the cell, in response to receiving the medium access control element, wherein the activating comprises (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE): 
activating a first bandwidth part of the cell as an active bandwidth part, wherein the first bandwidth part is different from the dormant bandwidth part (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, after transitioning to activated state by MAC-CE, there is a dormant BWP and an Active BWP, hence the active BWP is activated once in the activated state, there is no BWP switching from dormant to active as the claim language does not specify DCI for cross-carrier BWP switch or ImplicitBWP switch); and 


Regarding Claim 7, “R1-1909287” and “R1-1901298” further teach further comprising receiving, from a base station, one or more radio resource control (RRC) messages comprising configuration parameters of the cell, the configuration parameters indicating the dormant bandwidth part of a plurality of bandwidth parts of the cell (“R1-1909287”, Page 3, section 2.2.1, first bullet, one particular BWP without PDCCH/PDSCH configuration is configured in RRC, i.e. dormant BWP).

Regarding Claim 9, “R1-1909287” and “R1-1901298” further teach further comprising: 
receiving a medium access control element indicating a deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE); and 
deactivating the cell in response to the receiving the medium access control element indicating the deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE).

Regarding Claim 10, “R1-1909287” and “R1-1901298” further teach further comprising, in response to deactivating the cell, stopping transmitting the channel state 

Regarding Claim 11, “R1-1909287” teaches a wireless device comprising (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting): 
one or more processors (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, inherently the UE would have a processor executing instructions stored in memory); and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, inherently the UE would have a processor executing instructions stored in memory): 
receive one or more indications comprising (R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI): 
a wake-up indication indicating downlink control channel monitoring during a discontinuous reception (DRX) on duration of a DRX cycle (as the claim language requires one or more indications, for purposes of examination it is interpreted that the only indication is the dormancy indication); and 

stop monitoring a downlink control channel on the cell, while maintaining the cell activated (“R1-1909287”, page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state); and 
transmit a channel state information report for the dormant bandwidth part (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, albeit at a much sparser periodicity).
“R1-1909287” does not explicitly teach the below limitations:
based on the dormancy indication and the wake-up indication, during the DRX on duration;
However “R1-1901298” teaches the below limitation:
based on the dormancy indication and the wake-up indication, during the DRX on duration (“R1-1901298”, proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration, as the claim language requires one or more indications, it is interpreted that the only indication is the dormancy indication);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” by adding 

Regarding Claim 12, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to determine the cell as being in an active state in response to the switching from an active bandwidth part of the cell to the dormant bandwidth part of the cell (“R1-1909287”, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state).

Regarding Claim 13, “R1-1909287” and “R1-1901298” further teach wherein the one or more indications are received in at least one DCI during a DRX off duration, and wherein the DRX off duration is out of the DRX on duration (“R1-1901298”, Proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration).

Regarding Claim 14, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to stop monitoring the downlink control channel on the dormant bandwidth part of the cell (“R1-1909287”, Page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell).

Regarding Claim 16, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to: 
receive a medium access control element indicating an activation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE); and 
activate the cell, in response to receiving the medium access control element, wherein the activation comprises (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, transition from deactivated state to activated state is via MAC-CE): 
activating a first bandwidth part of the cell as an active bandwidth part, wherein the first bandwidth part is different from the dormant bandwidth part (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, after transitioning to activated state by MAC-CE, there is a dormant BWP and an Active BWP, hence the active BWP is activated once in the activated state, there is no BWP switching from dormant to active as the claim language does not specify DCI for cross-carrier BWP switch or ImplicitBWP switch); and 
monitoring downlink control channels on the first bandwidth part of the cell (“R1-1909287”, Page 4 Fig 3, per Fig 3 Active BWP with PDCCH/PDSCH).

Regarding Claim 17, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to receive, from a base station, one or more radio resource control (RRC) messages comprising configuration parameters of the 

Regarding Claim 19, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to: 
receive a medium access control element indicating a deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE); 
deactivate the cell in response to the receiving the medium access control element indicating the deactivation of the cell (“R1-1909287”, Page 4 Fig 3, page 5 table 1, as per Fig 3 and table 1, as per Fig 3 and table 1, a transition from active state to deactivated state is via a MAC CE); and 
in response to deactivating the cell, stop transmitting the channel state information report for the dormant bandwidth part of the cell (“R1-1909287”, page 2, section 2.2, dormant state allows periodic CSI of the SCell to be measured and reported, but otherwise is similar to legacy deactivated state, hence CSI reporting would not be performed on deactivated state).

Claims 5, 15, and 20 are rejected under 35 U.S.C 103 as being unpatentable over “R1-1909287, 3GPP TSG-RAN WG1 #98, Prague, Czech Republic, 30 August 2019, .

Regarding Claim 5, “R1-1909287” and “R1-1901298” further teaches further comprising receiving one or more downlink control information, comprising the one or more indications (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI);
However “R1-1909287” and “R1-1901298” do not explicitly teach the below limitation:
(further comprising receiving one or more downlink control information, comprising the one or more indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier.
However Lee teaches the below limitation:
(further comprising receiving one or more downlink control information, comprising the one or more indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier (Lee, paragraph 221 and 260, CRC of the DCI may be scrambled with power saving RNTI (PS-RNTI)):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-

Regarding Claim 15, “R1-1909287” and “R1-1901298” further teach wherein the instructions further cause the wireless device to receive one or more downlink control information, comprising the one or more indications (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI).
“R1-1909287” and “R1-1901298” do not explicitly teach the below limitation:
(wherein the instructions further cause the wireless device to receive one or more downlink control information, comprising the one or more indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier;
However Lee teaches the below limitation:
(wherein the instructions further cause the wireless device to receive one or more downlink control information, comprising the one or more indications), with cyclic redundancy check bits being scrambled by a power saving radio network temporary identifier (Lee, paragraph 221 and 260, CRC of the DCI may be scrambled with power saving RNTI (PS-RNTI)):


Regarding Claim 20, “R1-1909287” teaches a system comprising: 
a base station comprising: one or more first processors and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to (“R1-1909287”, Fig 4, eNB and gNB, inherently a base station would have a processor to execute instructions stored in memory):
transmit one or more downlink control information (DCI) comprising (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI): 
a wake-up indication indicating downlink control channel monitoring during a discontinuous reception (DRX) on duration of a DRX cycle (as the claim language requires one or more indications, for purposes of examination it is interpreted that the only indication is the dormancy indication); and 

a wireless device comprising: one or more second processors and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to (“R1-1909287”, page 6, section 2.3, when SCell is in dormant BWP, UE may perform CQI measurements and reporting, inherently the UE would have a processor executing instructions stored in memory): 
receive the one or more downlink control information (DCI) (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); 
transition, based on the cell dormancy indication, the cell to the dormancy, wherein the transitioning comprises switching to a dormant bandwidth part (BWP) of the cell (“R1-1909287”, Section 2.2.1, page 4, paragraph 1, the actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI); and 
stop monitoring downlink control channel on the cell, while maintaining the cell activated (“R1-1909287”, page 5, proposal 4, in NR, “dormancy” behavior for a SCell can be supported by configuring a particular BWP without PDCCH /PDSCH monitoring as the dormant BWP for the SCell, Page 3, section 2.2.1, no new SCell state (i.e. SCell dormant) is introduced, as per Fig 3 on page 4 dormant BWP is part of the activated state); and 

“R1-1909287” does not explicitly teach the below limitations:
(transmit), based on a power saving radio network temporary identifier, (one or more downlink control information (DCI) comprising):
based on transitioning the cell to the dormancy and the wake-up indication, during the DRX on duration:
However “R1-1901298” teaches the below limitation: 
based on transitioning the cell to the dormancy and the wake-up indication, during the DRX on duration (“R1-1901298”, proposal 6, power saving signal is utilized to trigger BWP switching for next DRX on duration, as the claim language requires one or more indications, it is interpreted that the only indication is the dormancy indication):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” by adding performing dormancy actions during the DRX on duration as taught by “R1-1901298”.    Because “R1-1909287” and “R1-1901298” teach DRX, and specifically “R1-1901298” teaches performing dormancy actions during the DRX on duration for the benefit of the analogous art of power consumption evaluation (“R1-1901298”, page 1, Introduction).
“R1-1909287” and “R1-1901298” do not explicitly teach the below limitation:
(transmit), based on a power saving radio network temporary identifier, (one or more downlink control information (DCI) comprising):

(transmit), based on a power saving radio network temporary identifier, (one or more downlink control information (DCI) comprising (Lee, paragraph 221 and 260, CRC of the DCI may be scrambled with power saving RNTI (PS-RNTI)):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding DCI transmitted based on a power saving RNTI as taught by Lee.    Because “R1-1909287”, “R1-1901298”, and Lee teach DRX, and specifically Lee teaches DCI transmitted based on a power saving RNTI for the benefit of the analogous art of power saving signals in wireless communication (Lee, abstract).

Claims 8 and 18 are rejected under 35 U.S.C 103 as being unpatentable over “R1-1909287, 3GPP TSG-RAN WG1 #98, Prague, Czech Republic, 30 August 2019, Qualcomm, Fast SCG and SCell Activation” (hereinafter as “R1-1909287”)  and “R1-1901298, 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, Taiwan, 25 January 2019, MediaTek Inc, Adaptation Designs for NR UE Power Saving” (hereinafter as “R1-1901298”), and further in view of Islam (US 2021/0259044).

Regarding Claim 8, “R1-1909287” and “R1-1901298” teach all the limitations of parent claim 7, but do not explicitly teach wherein the one or more RRC messages comprise a time offset indicating a starting symbol, for monitoring downlink control 
However Islam teaches wherein the one or more RRC messages comprise a time offset indicating a starting symbol, for monitoring downlink control channels for receiving one or more downlink control information comprising the one or more indications, relative to a start of the DRX on duration of the DRX cycle (Islam, paragraph 332, second signaling is received in a time-frequency resource of a common search space during an OFF/non-active state of the DRX mode, the time resource would correspond to a symbol that occupies that time, the wake-up indication indicates for the UE to wake-up to receive a message during an ON/active state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding on offset relative to DRX on cycle for DCI indications as taught by Islam.    Because “R1-1909287”, “R1-1901298”, and Islam teach DRX, and specifically Islam teaches on offset relative to DRX on cycle for DCI indications for the benefit of the analogous art of power saving methods (Islam, abstract)..

Regarding Claim 18, “R1-1909287” and “R1-1901298” teach all the limitations of parent claim 17, but do not explicitly teach wherein the one or more RRC messages comprise a time offset indicating a starting symbol, for monitoring downlink control channels for receiving one or more downlink control information comprising the one or more indications, relative to a start of the DRX on duration of the DRX cycle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R1-1909287” and “R1-1901298” by adding on offset relative to DRX on cycle for DCI indications as taught by Islam.    Because “R1-1909287”, “R1-1901298”, and Islam teach DRX, and specifically Islam teaches on offset relative to DRX on cycle for DCI indications for the benefit of the analogous art of power saving methods (Islam, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.N.D/Examiner, Art Unit 2412   


/JAMAL JAVAID/Primary Examiner, Art Unit 2412